Citation Nr: 0733705	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-41 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, denying, in pertinent 
part, the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  In 
March 2006, the veteran advised the RO that he had moved from 
California to North Carolina, and asked that his claims 
folder be transferred to the RO in Winston-Salem, North 
Carolina.  Such transfer was not effectuated by the time the 
Oakland RO transferred this case to the Board for review.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim for service 
connection for a psychiatric disorder, to include PTSD.  38 
C.F.R. § 19.9 (2007).

In a 2007 letter to her elected representative, the veteran's 
spouse referenced the veteran's continued treatment for his 
PTSD at a VA facility in Salisbury, North Carolina, but 
records relating to such treatment are not now contained 
within the claims folder.  Such relevant treatment records 
must be secured.  38 C.F.R. § 3.159(c)(2) (2007).

In addition, it is noted that, during the course of the 
instant appeal, the veteran has expanded his claim for 
service connection for PTSD to that of a claim for service 
connection for any acquired psychiatric disorder.  Specific 
arguments are advanced, to the effect that service connection 
for a major depressive disorder is warranted, based on a 
diagnosis thereof on a VA examination in May 2004, and an 
opinion offered by the examiner, as reported by the veteran, 
that such disorder was aggravated during service in a sexual 
assault in which the veteran was the victim.  The RO has to 
date not considered the veteran's expanded claim and remand 
is required to permit such adjudication.  

Also, the veteran reads the May 2004 report of a VA 
examination as including an opinion from the examining 
psychologist that the diagnosed major depressive disorder was 
aggravated by the claimed in-service sexual assault.  It, 
however, is unclear whether the psychologist was referring to 
the veteran's major depression, or, alternatively, his 
serious mixed character pathology, diagnosed as a mixed 
personality disorder with narcissistic and borderline 
features, as the entity undergoing aggravation in service.  
As such, there is a need to obtain further psychiatric input 
as to the relationship between the entities in question.  
38 C.F.R. § 3.159(c)(4).

As to the veteran's claimed in-service stressor, a PTSD claim 
based upon personal assault involves different 
considerations.  See 38 C.F.R. § 3.304(f)(3).  In Patton v. 
West, 12 Vet. App. 272, 280 (1999) (quoting Cohen v. Brown, 
10 Vet. App. 128, 145 (1997), the Court recognized that it 
had at one point held "an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor[.]"  The latter statement, however, had been made in 
the "context of discussing PTSD diagnoses other than those 
arising from personal assault."  Id.  With respect to 
personal-assault cases, the Court noted that VA had provided 
for special evidentiary development procedures, "including 
interpretation of behavior changes by a clinician and 
interpretation in relation to a medical diagnosis."  Id.

The Board specifically notes that if a PTSD claim is based on 
a claimed in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually-transmitted diseases; and roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources. Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  See M21-
1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005)

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2007).

The Board also notes that, since the time of the veteran's 
submission of his claim for PTSD, he has indicated that he 
has been evaluated and treated for his PTSD at the North Bay 
Vet Center in Rohnert Park, California.  Two attempts by the 
RO to obtain the examination and treatment records compiled 
by the aforementioned Vet Center are indicated, but no 
records are shown to have been obtained from that facility.  
Pursuant to 38 C.F.R. § 3.159 and the VA's duty to assist the 
veteran in the development of all pertinent evidence, efforts 
to obtain the Vet Center must continue until the records in 
question are obtained or the RO is advised that the Federal 
records do not exist or that further efforts to obtain same 
would be futile.  As this appeal must be remanded for the 
aforementioned reasons, the RO should make another attempt to 
obtain the putative Vet Center records.

Lastly, it is apparent that the veteran was not furnished, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
an explanation as to the information or evidence needed to 
establish ratings and effective dates, as outlined by the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  



Accordingly, this case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his original claim for service connection 
for an acquired psychiatric disorder, to 
include PTSD.  The veteran must be 
notified by written correspondence of any 
information and evidence not of record 
(1) that is necessary to substantiate his 
claims; (2) that VA will seek to provide; 
(3) that the veteran is expected to 
provide; and (4) must ask the veteran to 
provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  He should be also advised 
that the RO or AMC must obtain any 
relevant VA or other government records, 
such as those compiled by or on behalf of 
the service department, which are 
identified.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals or other evidence, provided 
that he supplies sufficient, identifying 
information and written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

As to the allegation of an in-service 
personal assault, the RO must ensure that 
the veteran has been advised by letter 
that evidence from sources other than the 
veteran's service records may corroborate 
his account of the stressor incident.  
Examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; tests 
for sexually-transmitted diseases; and 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  See 
M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, Subsection 17 (Dec. 13, 2005)

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  Further attempts must be made by the 
RO/AMC to obtain from the National 
Personnel Records Center or the U. S. Air 
Force a written document which the 
veteran's alleges he submitted to his 
commander in service in which he set out 
the particulars regarding the claimed 
sexual assault that reportedly led to the 
onset of his PTSD.  Such attempts must 
continue until the record is located and 
associated with the claims folder or 
until VA determines in a written document 
that the record does not exist or further 
attempts to locate it would be futile.  

3.  All records of treatment for the 
veteran's claimed acquired psychiatric 
disorder, inclusive of PTSD, not already 
within the claims folder and which were 
compiled at VA facilities located at VA 
Medical Centers in Palo Alto and San 
Francisco, California, including the San 
Rosa Mental Health Clinic, and in 
Salisbury, North Carolina, as well as the 
North Bay Vet Center in Rohnert Park, 
California, must be obtained for 
inclusion in the claims folder.  Such 
attempts must continue until the records 
are located and associated with the 
claims folder or until VA determines in a 
written document that the records do not 
exist or further attempts to locate them 
would be futile.  

4.  Thereafter, the RO/AMC must arrange 
for the veteran to be afforded a VA 
psychiatric examination in order to 
determine whether he has an acquired 
psychiatric disorder and whether it 
originated during service or is otherwise 
causally linked to any in-service event, 
including the veteran's claimed sexual 
assault.  The psychiatric evaluation must 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation 
and any tests deemed as necessary.  

The examiner must then offer an opinion 
addressing the following questions:

a)  Does the veteran meet the 
diagnostic criteria for PTSD as 
defined by the American 
Psychiatric Association's 
Diagnostic and Statistical 
Manual of Mental Disorders (4th 
ed. 1994)?  If so, is it at 
least as likely as not (50 
percent or greater probability) 
that the veteran's PTSD is 
causally linked to an alleged 
in-service sexual assault or 
any other verified in-service 
stressor?

b)  Is it at least as likely as 
not that any other existing 
acquired psychiatric disorder 
had its onset in service from 
January 1973 to January 1977 or 
is otherwise related to such 
service?  

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely 
support the contended onset date or 
causal relationship; less likely weighs 
against the claim.

c)  If it is determined that a 
psychiatric disorder pre-
existed service, is it 
undebatable that such disorder 
was not aggravated during 
service?  

The psychiatrist is informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.

The psychiatrist is requested to provide 
a rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.  

5.  Lastly, the AMC/RO must prepare a 
rating decision and (re)adjudicate the 
veteran's claim for entitlement to 
service connection for an acquired 
psychiatric disorder, including PTSD, on 
the basis of all the evidence on file and 
all governing legal authority, inclusive 
of 38 C.F.R. § 3.304(f) (2007).  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



